

115 SRES 592 ATS: Designating October 9, 2018, as “National Ada Lovelace Day” and honoring the life and legacy of Ada Lovelace, the first computer programmer.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 592IN THE SENATE OF THE UNITED STATESJuly 25, 2018Mr. Wyden (for himself and Mrs. Fischer) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 9, 2018, as National Ada Lovelace Day and honoring the life and legacy of Ada Lovelace, the first computer programmer.
	
 Whereas Augusta Ada King-Noel, Countess of Lovelace, now known as Ada Lovelace, was born on December 10, 1815, in London, United Kingdom;
 Whereas, from a young age, Lovelace displayed a gift for mathematics, languages, and the sciences; Whereas, at the age of 17, Lovelace began to study mathematics under the guidance of scientist and translator Mary Somerville and, later, logician Augustus de Morgan;
 Whereas, in 1833, Lovelace was introduced to inventor and mechanical engineer, Charles Babbage, and began to study his designs for the Analytical Engine, a mechanical computer;
 Whereas Lovelace was the first person to recognize that the Analytical Engine could be used to manipulate symbols and letters and was the first person to theorize that the Analytical Engine could be used to create music and graphics;
 Whereas, in 1843, Lovelace published step-by-step instructions for using the Analytical Engine to calculate Bernoulli numbers without having been worked out by human head and hands first;
 Whereas these insights gave Lovelace an unparalleled vision of the future of computer science, and she stated that “[a] new, a vast and a powerful language is [being] developed for the future use of analysis, in which to wield its truths so that these may become of more speedy and accurate practical application for the purposes of mankind”;
 Whereas the work of Lovelace went widely unrecognized until the 1950s, when her papers were republished, and their significance and her contributions to the fields of computer science and mathematics were finally acknowledged;
 Whereas, in the 1980s, to honor the contributions of Lovelace, the Department of Defense named its newly created computer language Ada after Lovelace;
 Whereas the second Tuesday in October is annually celebrated as Ada Lovelace Day and is intended to honor women in science, technology, engineering, and mathematics and their accomplishments and contributions to academia and the world; and
 Whereas Ada Lovelace died on November 27, 1852, leaving behind a legacy of poetic science and reasoning, in which the arts and sciences are woven together to find new insights: Now, therefore, be it
	
 That the Senate— (1)designates October 9, 2018, as National Ada Lovelace Day; and
 (2)honors the life and contributions of Ada Lovelace, a leading woman in science and mathematics and the first computer programmer.